Citation Nr: 1628951	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
  
This claim was previously before the Board in October 2015 and was remanded for additional development.  For the reasons stated below, another remand is required before the Board can adjudicate the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for bilateral sensorineural hearing loss.  In support of his claim, the Veteran submitted the report of a November 2015 private audiogram.  The results reveal bilateral sensorineural hearing loss and provide speech discrimination scores.  However, it is unclear whether the speech discrimination tests were performed using the Maryland CNC test.  If so, the November 2015 audiological report could potentially affect the outcome of his increased rating claim.  Without further clarification, the private audiogram cannot be accepted for rating purposes.  See 38 C.F.R. §4.85(a) (requiring the use of the Maryland CNC speech discrimination test for audiological examinations utilized for rating purposes).  If a private medical opinion addresses missing information that is relevant, factual, and objective - that is, not a matter of opinion - VA should seek clarification, request the claimant to do so, or explain why such clarification is unnecessary.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  A remand is warranted to obtain clarification regarding these findings, specifically, whether the private audiogram conformed to Maryland CNC.

The November 2015 audiogram was received prior to the issuance of the December 2015 supplemental statement of the case (SSOC), but was not addressed in the SSOC.  After completion of the development directed here, an SSOC must be issued that considers that the November 2015 record.  38 C.F.R. § 19.37.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to contact the private audiologist who performed the audiogram in November 2015 to address whether or not the speech recognition scores reported on the November 2015 audiological report utilized the Maryland CNC test.  In the alternative, notify the Veteran that he can provide VA the contact information and appropriate medical releases for the private audiologist to allow VA to seek clarification regarding the findings.  Should the Veteran provide such contact information, the AOJ must undertake reasonable efforts to obtain the requested information, including at least one follow-up request.

2.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an SSOC that specifically considers the November 2015 private medical record and all evidence submitted since the December 2015 SSOC, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




